Case 3:19-md-02913-WHO Document 97-2 Filed 10/16/19 Page 1 of 2




             EXHIBIT B
                             Case 3:19-md-02913-WHO Document 97-2 Filed 10/16/19 Page 2 of 2
                                                                     In re Juul
                                                                   MDL No. 2913
                                                       Plaintiffs’ Leadership Applications


                                                            Applications for Co-Lead
             Adam Gutride                                        Sarah London                                      Michael London
              Gutride Safier                                     Lieff Cabraser                                   Douglas & London
            San Francisco, CA                                  San Francisco, CA                                    New York, NY
                                                                    (liaison)

                                Applications for Membership on Executive Committee of the Steering Committee

               Matt Schultz                                     Emily Jeffcott                                    Stacey Slaughter
             Levin Papantonio                                  Morgan & Morgan                                     Robins Kaplan
               Pensacola, FL                                    Pensacola, FL                                     Minneapolis, MN

               Ellen Relkin                                     Brad Honnold                                       Tom Cartmell
            Weitz & Luxenberg                                  Goza & Honnold                                    Wagstaff & Cartmell
             New York, NY                                      Overland Park, KS                                  Kansas City, MO

             Joseph VanZandt                                    Dean Kawamoto                                     Christopher Gold
               Beasley Allen                                    Keller Rohrback                                    Robbins Geller
             Montgomery, AL                                       Seattle, WA                                      Boca Raton, FL


                                           Applications for Membership on the Steering Committee

   Neil Overholtz                  Mikal Watts                  Rachel Abrams                 Leslie LaMacchia             Michael Weinkowitz
   Aylstock Witkin                Watts Guerra                Levin Simes Abrams              Pulaski Kherkher                Levin Sedran
    Pensacola, FL                San Antonio, TX               San Francisco, CA                Houston, TX                 Philadelphia, PA

    Kristine Kraft              Khaldoun Baghdadi                Tracy Finken                  Erin Dickinson                Linda Nussbaum
  Schlichter Bogard              Walkup Melodia                  Anapol Weiss                Crueger Dickinson                Nussbaum Law
    St Louis, MO                 San Francisco, CA              Philadelphia, PA              Milwaukee, WI                    New York, NY




The proposed co-leads also support (1) Sabita Soneji, Tycko & Zavareii, Oakland CA, in an Executive Committee or Steering Committee role and
(2) Michelle Drake, Berger Montague, Minneapolis MN, in a Steering Committee role, and understand that they support the proposed co-leads.
